MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing                                   FILED
the defense of res judicata, collateral                                   Apr 10 2018, 10:42 am

estoppel, or the law of the case.                                              CLERK
                                                                           Indiana Supreme Court
                                                                              Court of Appeals
                                                                                and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Donald C. Swanson, Jr.                                   Curtis T. Hill, Jr.
Deputy Public Defender                                   Attorney General of Indiana
Fort Wayne, Indiana
                                                         J.T. Whitehead
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Nathaniel Smith,                                         April 10, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         02A03-1710-CR-2522
        v.                                               Appeal from the Allen Superior
                                                         Court
State of Indiana,                                        The Honorable Wendy W. Davis,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         02D04-1702-F6-204



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 02A03-1710-CR-2522 | April 10, 2018              Page 1 of 7
                                          Case Summary
[1]   On February 20, 2017, Appellant-Defendant Nathaniel Smith was involved in a

      domestic incident with his then-girlfriend. He was subsequently charged with

      Level 6 felony domestic battery and Class A misdemeanor interference with the

      reporting of a crime. Following a jury trial, Smith was acquitted of the

      domestic battery charge but found guilty of Class A misdemeanor interference

      with the reporting of a crime. In challenging his conviction on appeal, Smith

      contends that the jury could not find him guilty of the offense because it

      acquitted him of the underlying domestic battery charge. Alternatively, Smith

      contends that the evidence is insufficient to sustain his conviction. Concluding

      otherwise, we affirm.



                            Facts and Procedural History
[2]   As of February 20, 2017, Smith and Danielle Craft had been engaged in a

      romantic relationship for about three years and lived together in a home with

      Craft’s eleven-year-old daughter. At some point that day, Craft repeatedly

      attempted to contact Smith via his cellular phone. Craft became suspicious

      when Smith did not answer her calls and later accused him of cheating on her.

      After Craft levied accusations of cheating, Smith indicated via text message that

      he was moving out of their shared residence.


[3]   Later that evening, as Smith was collecting his belongings from the couple’s

      shared bedroom, Craft stood in the doorway to the room, trapping Smith


      Court of Appeals of Indiana | Memorandum Decision 02A03-1710-CR-2522 | April 10, 2018   Page 2 of 7
      inside. She indicated that she would not move until Smith agreed to talk to her.

      Smith repeatedly asked Craft to move. When she refused, Smith “pushed [her]

      out [of] the way and got out.” Tr. Vol. II, p. 166. Craft then ran upstairs to

      grab her daughter’s cellular phone and called 911. When Craft informed Smith

      that she was calling 911, Smith “snatched” the phone out of her hands and

      threw it away from her. Tr. Vol. II, p. 168. After that, Craft and her daughter

      left the residence and went to a neighbor’s home.


[4]   When police eventually arrived at the residence, officers observed red marks on

      Craft’s neck and arms. Officers also observed that Smith’s left hand was

      bandaged and that he had cuts on his right hand. In light of the officers’

      observations coupled with the statements made by Smith, Craft, and Craft’s

      daughter, Smith was placed under arrest.


[5]   On February 23, 2017, Appellee-Plaintiff the State of Indiana (“the State”)

      charged Smith with one count of Level 6 felony domestic battery and one count

      of Class A misdemeanor interference with the reporting of a crime. A two-day

      jury trial was conducted on September 21 and 22, 2017. Following trial, the

      jury acquitted Smith of the domestic battery charge but found him guilty of

      Class A misdemeanor interference with the reporting of a crime. Smith was

      subsequently sentenced to one year in jail. This appeal follows.



                                 Discussion and Decision


      Court of Appeals of Indiana | Memorandum Decision 02A03-1710-CR-2522 | April 10, 2018   Page 3 of 7
[6]   On appeal, Smith contends that the jury could not find him guilty of Class A

      misdemeanor interference with the reporting of a crime because it found him

      not guilty of the underlying domestic battery charge. Alternatively, Smith

      contends that the evidence is insufficient to sustain his conviction. We disagree

      with both contentions.


      I. Whether the Jury Could Find Smith Guilty of Class A
      Misdemeanor Interference with the Reporting of a Crime
[7]   In contending that the jury could not find him guilty of Class A misdemeanor

      interference with the reporting of a crime, Smith argues that “[w]ithout an

      underlying crime, there is no crime to conceal, there can be no intent to

      conceal, and one cannot interfere with the reporting of a crime.” Appellant’s

      Br. p. 15. Although the jury ultimately acquitted Smith of the underlying

      domestic battery charge, we disagree that the jury could not also convict him of

      the crime of interfering with the reporting of a crime.


[8]   To convict Smith of Level 6 felony domestic battery, the jury was required to

      find that Smith touched Craft in a rude, insolent, or angry manner while in the

      presence of a child. Ind. Code § 35-42-2-1.3. To convict him of interference

      with the reporting of a crime, the jury was required to find that Smith, “with the

      intent to commit, conceal, or aid in the commission of a crime, knowingly or

      intentionally” interfered with Craft’s use of the 911 emergency telephone

      system. Ind. Code § 35-45-2-5. As a plain reading of Indiana Code section 35-

      45-2-5 demonstrates, a defendant need only intend to commit, conceal, or aid in

      the commission of the crime when interfering with the reporting of it. We fail
      Court of Appeals of Indiana | Memorandum Decision 02A03-1710-CR-2522 | April 10, 2018   Page 4 of 7
       to see how Smith’s acquittal on the domestic battery charge negates any

       element of the charge of interfering with the reporting of a crime, as it is

       immaterial to the interference conviction that no underlying crime actually

       occurred, so long as the evidence supports a finding of intent to commit,

       conceal, or aid in the commission of a crime. Further, to the extent that such

       verdicts could be considered inconsistent with one another, the Indiana

       Supreme Court has concluded that “[j]ury verdicts in criminal cases are not

       subject to appellate review on the grounds that they are inconsistent,

       contradictory, or irreconcilable.” Beattie v. State, 924 N.E.2d 643, 648 (Ind.

       2010).


       II. Whether the Evidence is Sufficient to Sustain Smith’s
                            Conviction
[9]    Smith alternatively contends that the evidence is insufficient to sustain his

       conviction. Specifically, Smith argues that because Craft had previously

       threatened to call 911 but had never done so, he had no reason to believe that

       Craft would actually call 911 during the altercation in question.


[10]            When reviewing the sufficiency of the evidence to support a
                conviction, appellate courts must consider only the probative
                evidence and reasonable inferences supporting the verdict. It is
                the fact-finder’s role, not that of appellate courts, to assess
                witness credibility and weigh the evidence to determine whether
                it is sufficient to support a conviction. To preserve this structure,
                when appellate courts are confronted with conflicting evidence,
                they must consider it most favorably to the trial court’s ruling.
                Appellate courts affirm the conviction unless no reasonable fact-
                finder could find the elements of the crime proven beyond a

       Court of Appeals of Indiana | Memorandum Decision 02A03-1710-CR-2522 | April 10, 2018   Page 5 of 7
                reasonable doubt. It is therefore not necessary that the evidence
                overcome every reasonable hypothesis of innocence. The
                evidence is sufficient if an inference may reasonably be drawn
                from it to support the verdict.


       Drane v. State, 867 N.E.2d 144, 146-47 (Ind. 2007) (citations, emphasis, and

       quotations omitted). “In essence, we assess only whether the verdict could be

       reached based on reasonable inferences that may be drawn from the evidence

       presented.” Baker v. State, 968 N.E.2d 227, 229 (Ind. 2012) (emphasis in

       original). Upon review, appellate courts do not reweigh the evidence or assess

       the credibility of the witnesses. Stewart v. State, 768 N.E.2d 433, 435 (Ind.

       2002).


[11]   In order to prove that Smith committed Class A misdemeanor interference with

       the reporting of a crime, the State was required that prove that he, with the

       intent to commit, conceal, or aid in the commission of a crime, knowingly or

       intentionally interfered with or prevented Craft from using a 911 emergency

       telephone system. See Ind. Code § 35-45-2-5. The evidence most favorable to

       the jury’s verdict demonstrates that Craft told Smith that she was calling 911

       and that after Craft did so, Smith “snatched” the phone from her hands and

       threw it away from her. Tr. Vol. II, p. 168. In addition, Smith admitted to a

       responding officer that he “broke a phone” during the altercation with Craft.

       Tr. Vol. II, p. 225. Upon review, we conclude that this evidence is sufficient to

       prove that Smith knowingly or intentionally interfered with Craft’s attempt to

       call 911 with the intent to commit, conceal, or aid the commission of a crime.



       Court of Appeals of Indiana | Memorandum Decision 02A03-1710-CR-2522 | April 10, 2018   Page 6 of 7
       Smith’s contention to the contrary amounts to an invitation to reweigh the

       evidence, which we will not do. See Stewart, 768 N.E.2d at 435.


[12]   The judgment of the trial court is affirmed.


       Baker, J., and Kirsch, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 02A03-1710-CR-2522 | April 10, 2018   Page 7 of 7